           Case 2:19-cr-00246-JS Document 15 Filed 09/09/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :
                                              :
               V.                             :      CRIMINAL NUMBER 19-246-1
                                              :
                                              :
MARIO CALDERON-MEDINA                         :

                      DEFENDANT’S SENTENCING MEMORANDUM

       Mario Calderon-Medina stands before this Court after pleading guilty and fully accepting

responsibility for his action in this case. He submits this memorandum in aid of sentencing and

respectfully requests this Court impose a sentence at the low end of the sentencing guideline

range of 15 to 21 months, or even below the guideline range. For the reasons submitted herein,

such a sentence will be sufficient, but not greater than necessary to achieve the goals pursuant to

United States v. Booker, 543 U.S. 220 (2005) and 18 U.S.C. § 3553(a) and is therefore

appropriate in this case.

I.     MR. CALDERON-MEDINA PERSONAL HISTORY

       Born in Los Mochis, Sinaloa, Mexico, Mr. Calderon-Medina was one of ten children in

his family. Presentence Report (“PSR”) ¶ 40. In the 1960s, his parents moved to the United

States leaving him in the care of his maternal grandparents. PSR ¶ 41. He describes a childhood

in which he was an outsider, always feeling like he did not belong. Adding to his feeling, his

relatives did not treat him like family. Id. From the ages of five to eleven, he was repeatedly

sexually abused by an uncle. PSR ¶ 42. When he was just eight years old, he was placed in an

“institution” after he was caught stealing something. Sadly, in just the two days he was there, he

was raped by adult inmates at the facility. PSR ¶ 42. Also at age eight, Mr. Calderon-Medina
           Case 2:19-cr-00246-JS Document 15 Filed 09/09/19 Page 2 of 6



was diagnosed with autism and post-traumatic stress disorder and prescribed medication. Id.

       Unfortunately, by the age of eleven, Mr. Calderon-Medina was using drugs, a problem

which has plagued him throughout his adulthood. Id. By age 14, his grandparents sent him to

California to reside with his parents. PSR ¶ 43. But instead of a happy reunion, he once again

found that he did not fit in and was “different” than the other children in his family and at school.

Id. He continued to use drugs and dropped out of school in the ninth grade. PSR ¶ 59. In the

decades since, he has had cycles of using drugs and getting treatment. He was sober for

approximately four to six months prior to his incarceration and reports that at the age of 55, he is

“over it” and understands that his drug use has had negative impacts on his relationships with

other. PSR ¶ 58.

       Mr. Calderon-Medina has supported himself over the years working various construction

jobs. In the 1990s, he got married and now has two adult children, ages 23 and 24. One son is in

the Air Force currently stationed in London, while the other is an electrical engineer in Virginia.

Mr. Calderon-Medina’s recent incarceration has caused a strain in his relationship with his

children. PSR ¶ 44.

       Mr. Calderon-Medina has struggled throughout his adult life with mental health issues.

At age 23, he was diagnosed with bipolar disorder and schizophrenia. PSR ¶ 50. He has

continued to take various medications and undergo periodic treatment. Records from his

incarceration indicate he takes multiple psychoactive drugs. PSR ¶ 51-52. Fortunately, Mr.

Calderon-Media is currently stable and while he is depressed he is incarcerated, his depression is

currently under control. PSR ¶ 53. He understands that he must continue treatment for both his

mental health issues and drug abuse.


                                                 2
           Case 2:19-cr-00246-JS Document 15 Filed 09/09/19 Page 3 of 6



II.     THE RECOMMENDED GUIDELINE RANGE

        The recommended sentencing guideline range is 15 to 21 months. PSR ¶ 72. This is the

result of an offense level of 13 and a criminal history category of II.

III.    APPLICATION OF THE STATUTORY FACTORS TO THIS CASE

        For all the reasons cited herein, a sentence at the low end of the recommended guideline

range, or even one below the range, will be sufficient but not greater than necessary to achieve

the sentencing goals of 18 U.S.C. § 3553(a).

        Mr. Calderon-Medina recognizes the seriousness of this offense and he does not overlook

the fact that he has returned to the United States multiple times. However, it should be noted that

his last removal was February 24, 2003 – over sixteen years ago. Mr. Calderon-Medina is now

55 years old. He understands that if he ever enters the United States without permission at any

point in the future, he will be subject to nothing but further incarceration. 1 With increased

detection at the border and throughout the United States, there is a very strong likelihood he will

be caught if he returns. Should this Court’s primary concern be deterrence, this objective is best

met by imposing a shorter prison sentence, followed by a period of supervised release. This will

add another layer of deterrence as Mr. Calderon-Medina will not only face new charges if he

reenters the United States, he will face additional incarceration for violating Your Honor’s

supervised release.




1
  Should Mr. Calderon-Medina return to the United States without permission, the sentencing guideline
range will be 41-51 months (adjusted offense level of 20 – four points added for this conviction under
USSG § 2L1.2(b)(1)(A) – and a criminal history category of III). Should he reenter while on supervised
release, those guidelines increase to 51-63 months, as he would receive two additional criminal history
points under USSG § 4A1.1(d).
                                                   3
           Case 2:19-cr-00246-JS Document 15 Filed 09/09/19 Page 4 of 6



       It must be noted that because Mr. Calderon-Medina is a deportable alien, he will

potentially serve more time than a similarly situated United States citizen because he will be

barred from participating in programs which could reduce his time in prison. For example, he

will be ineligible to receive furlough and ineligible to serve the last ten percent of his sentence in

a halfway house. 28 C.F.R. § 550.55(b)(1). Likewise, he is prohibited from participating in

Residential Drug Abuse Treatment Program (RDAP), despite his documented drug problem. Id.

PSR ¶¶ 57-58. All of these programs would reduce the time a similarly-situated United States

citizen would serve on the same sentence.

        Furthermore, it is highly unlikely that Mr. Calderon-Medina would be afforded

vocational or educational opportunities due to his status as a deportable alien. The presence of

an immigration detainer will limit access to programs available to similarly-situated United

States citizens, including literary and English as a Second Language programs, as similarly-

situated United States citizens. 28 C.F.R. § 544.51(b) (“Generally, inmates under orders of

deportation, exclusion, or removal may participate in an institution’s occupational education

program if Bureau resources permit after meeting the needs of other eligible inmates”); 28

C.F.R. § 544.41(a)(3). In essence, he will only be permitted to participate in educational and

occupational programs after all eligible United States citizen inmates are enrolled – an unlikely

scenario considering budgetary restraints.

IV.    CONCLUSION

       Mr. Calderon-Medina stands before this Court humbled and having accepted

responsibility for his actions. At 55 years old, he knows he cannot ever return to the United

States without specific permission enabling him to do so. He accepts his inevitable deportation

to Mexico and does not intend to reenter the United States in the future. His children are grown
                                               4
            Case 2:19-cr-00246-JS Document 15 Filed 09/09/19 Page 5 of 6



and he knows that if he returns to the United States, he faces nothing but longer terms of

imprisonment. For all the reasons cited herein, as well as any which become apparent to the

Court at the sentencing hearing, Mr. Calderon-Medina respectfully requests this Court impose a

sentence at the low end of the recommended guideline range, or even incorporating a downward

variance.

                                                     Respectfully submitted,



                                                     /s/ Nancy MacEoin
                                                     NANCY MacEOIN
                                                     Assistant Federal Defender




                                                5
           Case 2:19-cr-00246-JS Document 15 Filed 09/09/19 Page 6 of 6



                                CERTIFICATE OF SERVICE



        I, Nancy MacEoin, Assistant Federal Defender, Federal Community Defender Office for

the Eastern District of Pennsylvania, hereby certify that I have served a copy of the Defendant’s

Sentencing Memorandum, by electronic notification or hand delivery to his office, upon Thomas

R. Perricone, Assistant United States Attorney, office located at 615 Chestnut Street, Suite 1250,

Philadelphia, Pennsylvania 19106.



                                                     /s/ Nancy MacEoin
                                                     NANCY MacEOIN
                                                     Assistant Federal Defender



DATE:          September 9, 2019
